STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0899

VERSUS

KEITH TROSCLAIR OCTOBER 24, 2022

In Re: Keith Trosclair, applying for supervisory writs, 17th
Judicial District Court, Parish of Lafourche, No.
573,126.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED.

JMM
GH

McClendon, J., concurs and would deny on the showing made.
Relator failed to include a copy of the district court’s July
15, 2022, order regarding the motion for acquittal, the
indictment, all pertinent minute entries and/or transcripts, and
any other portions of the district court record that might
support the claims raised in the writ application.

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT